DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because it is drawn to a “computer software product.” 	A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
It’s not clear what a “computer software product” is. Is it the program itself?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:
This claim recites:
	“wherein the input object is determined to no longer be in proximity of the electronic device when the electronic device, relative to the electronic device, moves beyond a second predetermined distance from the proximity sensor”
	What does it mean “when the electronic device, relative to the electronic device, moves?” This doesn’t make sense.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 14, and 17-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oral et al. (US 10,254,879)
Regarding claim 1:
Oral discloses:
A method for controlling an electronic device comprising a touch-sensitive surface and a proximity sensor (column 4, lines 30-50: “touch screen,” “proximity sensor”), the method comprising 
charging the device from a screen-on state to a near state in response to a near event being detected by the proximity sensor, wherein the screen-on state is a state in which user inputs are accepted through the touch-sensitive surface; and the near event occurs when an input object is determined to be in proximity of the electronic device by the proximity sensor (column 12, lines 40-60);
while the device is in the near state, processing a first category touch event, and in response to the processing of the first category touch event, performing at least one function on the electronic device (Fig. 7B; as per column 12, lines 40-60 grip suppression is only enabled for part of the device); and
while the device is in the near state, ignoring a second category touch event, wherein the second category touch event is distinct from the first category touch event (shown in Fig. 7B: a portion of the screen has “finger grip suppression”; column 12, lines 40-60).
Regarding claim 2:
Oral discloses:
wherein the first category touch event includes touch input occurring within a first portion of the touch-sensitive surface and the second category touch event includes touch input occurring in a second portion of the touch- sensitive surface, the first portion and the second portion being non-overlapping portions of the touch-sensitive surface (the two portions are shown in Fig. 7B).
Regarding claim 3:

wherein the first category touch event is a first type of touch event and the second category touch event is a second type of touch event distinct from the first type of touch event (column 14, lines 5-35).
Regarding claim 4:
Oral discloses:
wherein the first type touch event is any one or more of, tap, hold, or swipe (the criteria listed in column 14, lines 20-30 could fit a tap, hold, or swipe).
Regarding claim 5:
Oral discloses:
wherein the electronic device comprises a display (column 10, lines 25-30).
Regarding claim 10:
Oral discloses:
wherein the proximity sensor is based on infrared (“IR”) detection (column 3, lines 40-45).
Regarding claim 14:
Oral discloses:
wherein  proximity sensor is based on capacitive detection (column 3, lines 25-40: “using signals from the existing touch screen,” where the touch screen is capacitive as per column 5, lines 25-40).
Regarding claims 17-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Oral discloses:

Regarding claim 22:
Oral discloses:
wherein the processing unit is configured to ignore the second category touch event by disregarding touch inputs received through the second portion of the touch-sensitive surface (column 8, lines 25-40: “suppress touch reports”).
Regarding claims 23-24:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 25:
Oral discloses:
a computer software product having specific capabilities for executing the steps any  claim 1 (e.g., column 7, lines 50+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6-9, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Lockwood (US 2015/0264170)
Regarding claim 6:
Oral discloses a method as discussed above.
Oral does not disclose: 
“wherein the display remains on while the electronic device is in the near state.”
Lockwood discloses:
wherein the display remains on while the electronic device is in the near state (follows from paragraph 58, where all three tests need to pass to turn to screen-off, and paragraph 57, which indicates a delay in at least one).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral the elements taught by Lockwood.
The rationale is as follows:
Oral and Lockwood are directed to the same field of art.
Oral doesn’t have a lot of detail on the timing or the specific proximity sensors. Lockwood provides the necessary detail. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 7:
Oral in view of Lockwood discloses:
wherein the display remains on for a predetermined time-period after the electronic device changes to the near state (as just discussed).
Regarding claim 8:
Oral in view of Lockwood discloses:
wherein the display is turned off when the electronic device changes to the near state (as just discussed: there is a delay so it does remain on, but eventually turns off).
Regarding claim 9:
Oral in view of Lockwood discloses:
waiting for a predetermined time-period in the near state within which period, if no first category touch event is detected, changing the device to a screen-off state, wherein the screen-off state is a state in which the touch-sensitive surface is either disabled or any inputs received thereof are ignored (follows from Lockwood paragraph 58, where all three tests need to pass to turn to screen-off, and paragraph 57, which indicates a delay in at least one); and
changing from the screen-off state to the screen-on state in response to a far event being detected by the proximity sensor, wherein the far event occurs when the input object is determined to no longer be in proximity of the electronic device by the proximity sensor (Lockwood paragraph 60, which results in Fig. 6: 74).
Regarding claim 11:
Oral in view of Lockwood discloses:
wherein the input object is determined to be in proximity of the electronic device when the input object, relative to the electronic device, arrives within a first predetermined distance of the proximity sensor (Lockwood paragraph 41: “threshold distance”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral the elements taught by Lockwood.
Regarding claim 15:
Oral in view of Lockwood discloses:
wherein the magnitude of the first predetermined distance is at least substantially equal to the magnitude of the second predetermined distance (Lockwood just discloses a distance).
Regarding claim 16:
Oral in view of Lockwood discloses:
 wherein the magnitude of the first predetermined distance is different from the magnitude of the second predetermined distance (this follows from Oral Fig. 5: since one test is toward the face and the other is away, it makes sense that the two distances could be different).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Yen et al. (US 2018/0007185)
Regarding claim 13:
Oral discloses a method as discussed above.
Oral does not disclose:
“wherein the proximity sensor is based on acoustic detection.”
Yen discloses:
wherein the proximity sensor is based on acoustic detection (abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral the elements taught by Yen.
The rationale is as follows:
Oral and Yen are directed to the same field of art.
Yen discloses an alternate kind of sensor, used in the same environment for the same purpose. One of ordinary skill in the art could have substituted it with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bandyopadhyay et al. (US 2012/0071149); Park (US 2015/0185958).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694